          Case 1:18-cv-00191-RKE Document 50               Filed 06/15/21     Page 1 of 3




                                                                                          Form 11-1

                UNITED STATES COURT OF INTERNATIONAL TRADE


JILIN FOREST INDUSTRY JINQIAO
FLOORING GROUP CO., LTD.

                         Plaintiff,                            Court No. 18-00191
                v.

UNITED STATES,

                          Defendant.



                       PLAINTIFF’S RESPONSE TO DEFENDANT’S
                          MOTION TO STAY PROCEEDINGS.

        On May 25, 2021, Defendant filed a Motion to Stay Proceedings pending a final decision

by the U.S. Court of Appeals for the Federal Circuit in China Mfrs. Alliance, LLC v. United

States, Appeal Nos. 2020-1159, -1210. Plaintiff Jilin Forest Industry Jinqiao Flooring Group

Co., Ltd. (“Jilin Forest”) indicated at that time that it intended to oppose Defendant’s motion.

        The Court of Appeals for the Federal Circuit issued its final decision in China Mfrs.

Alliance, LLC v. United States on June 10, 2021. In light of this new development, Jilin Forest

hereby withdraws its opposition to Defendant’s Motion to Stay. Jilin Forest agrees that a stay of

this case is appropriate until the Court of Appeals for the Federal Circuit issues its final mandate.

Within 30 days of the issuance of the final mandate, the parties should file a status report

informing the Court of their positions regarding how the case should proceed, as set forth in

Defendant’s proposed Order.




123695501.1
          Case 1:18-cv-00191-RKE Document 50   Filed 06/15/21      Page 2 of 3




                                          Respectfully submitted,


                                          /s/Lizbeth R. Levinson

                                          FOX ROTHSCHILD LLP
                                          Suite 380 East
                                          1030 15th Street, NW
                                          Washington, DC 20005
                                          Tel:    (202) 794-1182
                                          Fax:    (202) 461-0302
                                          Email: llevinson@foxrothschild.com


June 15, 2021




123695501.1
          Case 1:18-cv-00191-RKE Document 50   Filed 06/15/21   Page 3 of 3




123695501.1
